Citation Nr: 0725537	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-17 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for migraine headaches. 

The veteran testified before the Board by videoconference 
from the RO in February 2007. 


FINDING OF FACT

The veteran has been diagnosed with chronic dysrhythmic 
headaches that first manifested in service.  


CONCLUSION OF LAW

The criteria for service connection for dysrhythmic headaches 
have been met.  38 U.S.C.A. §§  1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, review of the claims folder reveals 
compliance with the duty to notify and the duty to assist.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  In the event any noncompliance is found, the Board 
observes that, given the completely favorable disposition of 
this appeal, it does not result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The veteran served in two U.S. Army engineering battalions 
including overseas service in France and Germany.  He 
contends that he was injured in a fall from a training 
platform in recruit training and treated at military 
hospitals for symptoms of headache, dizziness, and loss of 
vision.    

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service medical records could not be obtained.  In May 2003, 
the National Personnel Records Center (NPRC) reported that 
these records were likely destroyed in a fire.  The RO made 
no request for personnel records.  When the veteran's medical 
records are lost, the Board has a heightened duty to assist 
the claimant in developing the claim.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  

In a March 2003 claim, in other correspondence, and at 
hearings, the veteran stated that he had no personal copies 
of service medical records.  However, he stated that he 
received recruit training at Fort Jackson, South Carolina, in 
May 1956 when he sustained a fall from a "tower."  He 
stated that he was unconscious for several hours and was 
treated at a base medical facility.  He further stated that 
he was subsequently assigned to the 850th Engineering 
Aviation Battalion and the 249th Engineer Battalion and that 
he was hospitalized for approximately 30 days for dizziness 
and loss of vision in August 1956 in France.   He submitted a 
status of forces identification card that showed that he was 
assigned to the 850th Engineering Aviation Battalion located 
at a U.S. air base in Bordeaux, France.  The veteran also 
stated that he was later assigned to a unit in Germany where 
he received additional treatment.  U.S. Army Corps of 
Engineer Office of History records showed that the 249th 
Engineer Battalion was activated and sent to Germany in 
February 1955.  U.S. Army Corps of Engineers, Bridge to the 
Past, Number 3, April 1995, 
http://www.hq.usace.mil/history/bridge3.htm (last visited 
Aug. 9, 2007). 

The RO made multiple requests to the NPRC for additional 
medical records from the units and Surgeon General files.  In 
a July 2004 letter, the RO concluded that all efforts to 
locate service medical records had been exhausted and that 
any further attempts would be futile.  The Board does not 
agree.  

The requests did not provide unit identity, locations, and 
dates with the level of specificity and accuracy that can be 
determined from all the evidence.  The last response from 
NPRC was that no morning reports could be located for the 
249th Engineering Battalion from April 1956 to July 1956.  
This was the wrong unit at the wrong time.  There was no 
indication that searches were conducted for records at Fort 
Jackson in May 1956 or from the 850th Engineering Aviation 
Battalion in August 1956.  

Nevertheless, in a March 2007 statement, a fellow soldier 
stated that he was assigned to the same engineering battalion 
as the veteran at an air base in Bordeaux, France.  He 
further stated that he visited the veteran in a hospital and 
observed that the veteran was experiencing severe headaches.  
The veteran waived consideration of this evidence by the 
agency of original jurisdiction.  

The Board concludes that the veteran received hospital in-
patient treatment for headaches in service.  Although there 
is no confirmation of the occurrence of a head injury in 
recruit training, the lay statement is competent evidence to 
show that the veteran was observed with symptoms of headaches 
and that in-patient care was required.  The lay statement is 
consistent with the veteran's reports of his service 
activities and with the available service personnel records.  

In letters in February 2005, the veteran's spouse and a 
family friend stated that they knew the veteran since 1958 
and that they observed the veteran experience recurrent 
headaches so severe as to cause nausea, prohibit operation of 
an automobile, and require rest.  In correspondence and in 
hearings at the RO and before the Board, the veteran 
identified several physicians and medical facilities that 
provided post-service treatment for chronic headaches.  The 
RO requested records from the providers; however, the 
earliest record obtained was from 2001 because the previous 
providers were deceased, not in practice, or the records had 
been destroyed.  In the February 2007 Board hearing, the 
veteran stated that he experienced severe headaches regularly 
since service and had been dismissed from several jobs 
because the headaches interfered with his ability to perform 
assigned tasks. 

Treatment records from an unidentified medical provider from 
October 1998 to January 2000 showed no headache complaints or 
treatment.  In February 2001, a private hospital emergency 
room examiner noted that the veteran reported recurrence of 
symptoms of moderate headaches that were occurring more 
frequently.  A computed tomography scan of the brain showed 
no significant abnormalities.  The examiner diagnosed 
migraine headaches and prescribed medication.  In subsequent 
follow-up examinations at this facility, the examiners 
continued to note recurrent headache symptoms and use of 
medication.  
There were no comments regarding frequency, duration, or 
level of incapacitation.  In December 2002, a magnetic 
resonance image of the brain showed age- appropriate atrophy, 
microvascular ischemia, but no acute infarctions.  

In February 2004, a private neurologist noted that he 
provided on-going treatment for dysrhythmic headaches and 
that he reviewed an abnormal electroencephalogram from July 
2003.  The neurologist attributed the headache disorder to 
head trauma at age 19.  In February 2006, the same 
neurologist restated his earlier findings and noted that the 
veteran's headaches included loss of vision, nausea, and 
prostrating attacks occurring on the average of once per 
month for several months.  He stated that he had reviewed the 
veteran's medical reports and treatment records and concluded 
that the veteran's headaches were related to military 
service.  It is not clear what records he reviewed, but it is 
unlikely that his review included any service medical records 
as neither VA nor the veteran have been able to obtain these 
records.  In his Board hearing, the veteran stated that his 
private neurologist told him that his brain stem was crooked 
from trauma.  The claims file contains no contrary medical 
opinions, and the RO did not schedule a VA examination.  

The Board concludes that service connection for dysrhythmic 
headaches is warranted.  There is competent lay evidence that 
the veteran experienced headaches  requiring in-patient 
evaluation and treatment in service and that the veteran 
experienced symptoms of recurrent headache since discharge 
from service.  There is medical evidence of a currently 
diagnosed disorder, supported by an abnormal encephalogram, 
and an uncontroverted medical opinion that the headache was 
related to trauma.  Even though the occurrence of a traumatic 
accident in recruit training could not be confirmed, there is 
lay evidence of hospital treatment for headaches following 
the approximate date of trauma.  

The weight of credible evidence demonstrates that the 
veteran's current dysrhythmic headaches first manifested in 
service.  As the preponderance of the evidence is at least in 
equipoise, the Board will apply the "benefit of the doubt" 
rule and grant service connection.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).

ORDER

Service connection for dysrhythmic headaches is granted.  


____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


